Whitfield; C. J.,
delivered the opinion of the court.
It is perfectly manifest that the judgment in this case is correct, from the very terms of the contract as to cancellation. The policy is much broader than the one in the case of Mississippi Home Ins. Co. v. Dobbins (this day de*632cided), 33 So., 504, and to the opinion in which case reference is made, in respect to the duty of the appellant to return the unearned premium. Here the policy not only requires the appellant to return the unearned part of the premium in case either party cancels, as either might, but expressly provides, ‘ ‘ If this policy shall be canceled, as hereinbefore provided, or become void, or cease, the premium having been actually paid, the unearned portion shall be returned on surrender of this policy, or last renewal; this -company retaining the customary short rates, except that, when this policy is canceled by this company by giving notice, it- shall retain only pro rata premiums. ’ ’ The appellant, instead of conforming to the terms of the contract, says the policy is void, and yet holds onto all the premium. See authorities cited in Home Insurance Co. v. Dobbins—specially Joyce on Insurance, vol. 3, sec. 2486, and Schreiber v. German-American Hail Ins. Co., 43 Minn., 368, 45 N. W., 708.

Affirmed.